Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 1/21/22.  Claim 1 is amended and claims 2,7-17 are cancelled.  Claim 1,3-6 are pending.
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is vague and indefinite; it is unclear how the claim further limit claim because claim 1 is amended to recite “ flourless cookie dough”.  The feature of “ flourless” is already in claim 1 from which claim 6 is depended.
	The new rejection is necessitated by amendment to claim 1.
Claim Rejections - 35 USC § 103
Claims 1,3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt ( 2005/0058759) in view of Levin et al “ Whey protein phospholipid concentrate and delactosed permeate:  Applications in caramel, ice cream and cake”.
For claim 1, Schmidt discloses protein enhance, low carbohydrate cookie dough.  The dough comprises about 5-50% protein.  The protein material that can be used includes whey, whey isolate, micro cross filtered whey isolate etc..The protein material can be any signle type of protein or may be a blend of various protein.  
For claims 1, 6, the amount of flour is up to about 40% and fiber may be in place of flour; thus, the dough can be flourless.  

(  see paragraphs 0013,0014,0022,0023,0029,0030,0033 and the examples)
Schmidt does not disclose whey protein phospholipid concentrate  and the percent as in claim 1 and the percent as in claims 3-4.
Levin et al disclose adding whey protein phospholipid concentrate in food product such as cake. ( see abstract, page 6953)
Schmidt discloses the dough may contain egg; thus, it is obvious the egg can be excluded and flour does not need to be included.  Thus, Schmidt discloses eggless and flourless dough.  Schmidt discloses different forms of whey protein can be used.  Thus, it would have been obvious to one skilled in the art to use the whey protein phospholipid concentrate disclosed in Levin et al as they disclose to use such protein in food applications including baked product such as cake.  It would have been obvious to one skilled in the art to determine the particular percent within the range allowed for in Schmidt.  Such parameter would have been an obvious matter of choice and one can readily determine the amount through routine experimentation.
Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. 
Applicant’s comment concerning the language “ consisting essentially of” is moot because claim 1 is amended to delete the transitional phrase.  Applicant further argues that available information indicated that the lipid/phospholipid content of WPPC could negatively impact the functionality of the whey protein in the recipe.  Applicant refers to the references submitted with the response to show foaming ability of WPPC and processing ability of WPC.  This argument is not persuasive.  There is no indicative in Schmidt that the foaming functionality is important in the forming of cooking dough.  Thus, the effect on foaming would not have been a concern to one skilled in the art to use WPPC in forming .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 29, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793